

EXHIBIT 10.22


AMENDMENT NO. 1
TO
CHANGE IN CONTROL SEVERANCE AGREEMENT
This AMENDMENT NO. 1 TO CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Amendment”)
is entered into as of February 18, 2015, by and between Spectrum
Pharmaceuticals, Inc., a Delaware corporation (the “Company,” which term shall
include any successor by merger, consolidation, sale of substantially all of the
Company’s assets or otherwise), and Joseph W. Turgeon (“Employee”). All
capitalized terms that have not been defined herein shall have the meanings
ascribed to such terms in the Change in Control Severance Agreement (the
“Agreement”) dated March 28, 2014, by and between the Company and Employee.
RECITALS
WHEREAS, the Company and Employee previously entered into the Agreement, which
provides for the payment of certain benefits in connection with Employee’s
termination of employment with the Company in certain circumstances following a
Change in Control; and
WHEREAS, the Company and Employee desire to amend Section 3(a)(ii) of the
Agreement to extend the Base Salary portion of the severance benefits from a
period of twelve (12) months to a period of twenty-four (24) months following
such termination, subject to the provisions of the Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee
hereby agree as follows:
1.Section 3(a)(ii) of the Agreement is hereby amended and restated in its
entirety to read as follows:
“(ii)    An amount equal to the Employee’s monthly Base Salary rate (but not as
an employee), paid monthly for a period of twenty-four (24) months following
such termination; provided that to the extent that the payment of any amount
constitutes “nonqualified deferred compensation” for purposes of Code Section
409A, any such payment scheduled to occur during the first sixty (60) days
following such termination shall not be paid until the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto.”
2.Except as expressly amended herein, all terms, covenants and provisions of the
Agreement are and shall remain in full force and effect and all references
therein to such Agreement shall henceforth refer to the Agreement as amended by
this Amendment. This Amendment shall be deemed incorporated into, and a part of,
the Agreement.
3.This Amendment may be executed in counterparts, each of which shall be deemed
to be an original but together which will constitute one and the same
instrument.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year set forth above.
“COMPANY”


SPECTRUM PHARMACEUTICALS, INC., a Delaware corporation










By:
 
 
 
Name:
 
 
 
Title:
 
 
 
“EMPLOYEE”










Joseph W. Turgeon



























[Signature Page to Amendment No. 1 to Change in Control Severance Agreement]


